Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claims 1-19 are objected to because of the following informalities: Multi section of the claims filed 9/17/2020 are not clearly present in the document (e.g. the equations are blur). Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fiber-spring unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “fiber-spring unit” of independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim 1 indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “            
                
                    
                        m
                    
                    
                        w
                        i
                        r
                        e
                    
                
                =
                ρ
                π
                
                    
                        d
                    
                    
                        m
                        i
                        n
                    
                    
                        2
                    
                
                
                    
                        l
                    
                    
                        w
                        i
                        r
                        e
                         
                    
                
                /
                4
            
        ”, “            
                
                    
                        a
                    
                    
                        1
                    
                
                +
                
                    
                        a
                    
                    
                        2
                    
                
                =
                
                    
                        π
                        d
                    
                    
                        2
                    
                
                ;
                 
                
                    
                        a
                    
                    
                        1
                    
                
                /
                
                    
                        a
                    
                    
                        2
                    
                
                =
                
                    
                        w
                    
                    
                        2
                    
                
                /
                
                    
                        w
                    
                    
                        1
                    
                
                "
            
        , “m = round (Rp/a1)”, “            
                
                    
                        γ
                    
                    
                        N
                        1
                    
                
                <
                
                    
                        γ
                    
                    
                        N
                    
                
                ≤
                
                    
                        γ
                    
                    
                        n
                        2
                    
                
                "
            
         and “            
                K
                
                    
                        i
                    
                
            
        ”. However, the definitions of             
                ρ
                ,
                 
                
                    
                        a
                    
                    
                        1
                    
                
                ,
                 
                
                    
                        a
                    
                    
                        2
                    
                
                ,
                
                    
                        w
                    
                    
                        2
                    
                
                ,
                 
                
                    
                        w
                    
                    
                        1
                    
                
                ,
                 
                
                    
                        R
                    
                    
                        1
                    
                
                ,
                 
                
                    
                        γ
                    
                    
                        N
                        1
                    
                
                ,
                
                    
                        γ
                    
                    
                        N
                    
                
                ,
                
                    
                        γ
                    
                    
                        n
                        2
                    
                
            
         are missing. 
Claim 6 recites “1/4 of the equivalent calculation model is considered …  the internal force and deformation of the fiber-sprig unit contained in the remaining 3/4 of the ring net panel are similarly obtained in conjunction with step (3)”. It is unclear what “1/4 of the model” and “the remaining 3/4 of the ring net panel” means. For example, is this fraction fo ¼ or ¾ referring to the step, dimension or points or anything?
Therefore, the independent claim has an indefinite scope. Since dependent claims are dependent on the independent claim and included all the limitations of the independent claim. Thus, the dependent claims recite the indefinite scope in the independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites “step (1): determining geometrical parameters of the ring net panel, a nested net ring, and a wound steel rope, …” (see claim 1 filed on 9/17/2020 for a series of equations.)
The claimed concept is a method of calculating limit load, deformation and energy dissipating of a ring net panel based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The claim did not recite additional element. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. Claims 2-19 recites description of the equations or calculation conditions with a series of equations which are directed to “Mental Process” and/or “Mathematical Concepts” grouping.
Thus, claims 1-19 are not patent eligible.
Examiner Recommendation
	After reviewing applicant’s specification, examiner found practical application of the claimed invention on page 3 “The net panel is considered as a portion of the force transmission parts of the system, and a type and size of the ring net panel are designed according to the limited test result, which cannot perform quantitative calculation for out-of-plane deformation, loading and energy dissipating abilities of the ring net panel to formulate the basis of a reliable design.”, page 4 “In the practical engineering, a quantitative analysis method of performance evaluation of the ring net panel is established to ensure a reliable design of the protection net, which is significant to improve the interception effect for geological disasters such as rockfalls, landslides, debris flows, etc. and reduce losses of the disasters. Thus, an improved quantitative analysis method of performance evaluation of the ring panel is highly desirable. …
The objective of the present invention is to provide a calculation method of limit load, deformation and energy dissipating of a ring net panel of a flexible protection net that is capable of solving the existing problem that the safety performance evaluation and the design selection of the interception net panel in the flexible protection net system lack a quantitative description method for guaranteeing that the interception net panel of the protection net may achieve the protection ability required by its design.” 
Applicant is encouraged to contact examiner for discussion.


Allowable Subject Matter
Independent claim 1 would be allowable over Xu et al (NPL: an energy allocation based design approach for flexible rockfall protection barriers, 2018), Jano et al (NPL: Use of explicit FEM models for the structural and parametrical analysis of rockfall protection barriers, 2018), Gentilini et al (NPL: Three-dimensional numerical modeling of falling rock protection barriers, 2012) and Goeggelmann (US 2019/0345680 A1) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/           Primary Examiner, Art Unit 2148